Case 5:20-cv-00291-JSM-PRL Document 11 Filed 08/28/20 Page 1 of 1 PageID 39




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

RICARDO PINEDA,

       Plaintiff,

v.                                                             Case No: 5:20-cv-291-Oc-30PRL

DISNEY WORLDWIDE SERVICES,
INC. and CIGNA BEHAVIORAL
HEALTH, INC.,

       Defendants.


                                            ORDER
       Before the Court is the parties’ joint motion to conduct the case management conference

telephonically. (Doc. 10). Upon due consideration, the parties’ motion is GRANTED. If the

parties fail to reach an agreement on the matters telephonically, they should expect that the Court

will schedule an in-person hearing to resolve any disputes.

       DONE and ORDERED in Ocala, Florida on August 28, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties
